Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 1 of 14




                   Exhibit A
                    Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 2 of 14




                                                                                                                        CHS / ALL
                                                                                                     Transmittal Number: 22772158
Notice of Service of Process                                                                            Date Processed: 02/17/2021

Primary Contact:           Ms. Lynn Radliff
                           Amazon.Com, Inc.
                           440 Terry Ave N
                           Seattle, WA 98109-5210

Electronic copy provided to:                   Gianmarco Vairo
                                               Joell Parks
                                               Sara Rawson
                                               Eugide Matondo
                                               Vivian Ching
                                               Karen Curtis
                                               Jesse Jensen
                                               Rochelle Lewis
                                               Theresa Nixon
                                               Stephen Swisher
                                               Kimberly Thomas
                                               Lynn Foley-Jefferson
                                               Marcela Viegas
                                               Stephanie Habben
                                               Maria Catana
                                               Michelle King
                                               Rebecca Hartley
                                               Lizette Fernandez

Entity:                                       Amazon Logistics, Inc.
                                              Entity ID Number 3192856
Entity Served:                                Amazon Logistics, Inc.
Title of Action:                              Miguel Colon vs. Amazon Logistics, Inc.
Matter Name/ID:                               Miguel Colon vs. Amazon Logistics, Inc. (10965235)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 New Britain Superior Court, CT
Case/Reference No:                            Not Shown
Jurisdiction Served:                          Connecticut
Date Served on CSC:                           02/16/2021
Answer or Appearance Due:                     03/23/2021
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Matthew D. Paradisi
                                              860-296-3457
Client Requested Information:                 Amazon Case Type: N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                            Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 3 of 14

 SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
 JD-CV-1 Rev.10-15
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                        SUPERIOR COURT
 52-48, 52-259, P.B. §§ 3-1 through 3-21, B-1, 10-13
                                                                                                                                                                www.jud. ct. gov
                                                                                                                                                                                   lR~
 See other side for instructions

        "X" if amount, legal interest or property in demand, not including interest and
❑       costs is less than $2,500.
X
❑       "X" if amount, legal interest or property in demand, not including interest and
        costs is $2,500 or more.
❑       "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) Telephone number of cierk Return Date (Must be a Tuesday)
 (C.G.S. §§ 51-346, 51-350)                                                                            (with area code)
 20 Franklin Square, New Britain, CT 06051                                                                       ~ 860 )515-5080                      MARCH                     23 , 2021
                                                                                                                                                               ..r            —r~ -- V~—  .r
I X] Judicial District                   ❑                        At (Town in which writ is retumabfe) (G. G. S. §§ 51-346, 51-349)                   Case type code (See list on page 2)
                                             G.A.
n     Housing Session                        Number:              New Britain                                                                             Major: M             Mlnor: 90

 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented. (Number, street, town and zip code)                                         Jufis number (to be entered by attorney onfy)
 Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114                                                                                419987
                                                                                                                                                  1
 Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
 ( 860 ) 296-3457
 The attorney or law firm appearing for the'piaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
 self-represented, agrees to accept papers (service) eiectronically in         ❑X   Yes    ❑       No       mparadisi@cicchielloesq.com; and
 this case under Section 10-13 of the Connecticut Practice Book.                                            dmciean@cicchielloesq.corlt

 Number of Plaintiffs: 1                          Number of Defendants: 1                      1    ❑     Form JD-CV-2 attached for additional parties

        Parties            Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
       First             Name:    COLON, MIGUEL                                                                                                         P-01
      Plaintiff          Address: 7 NEEDLETREE LANE, GLASTONBURY, CT 06033

     Additional          Name:                                                                                                                                                                P-02
      Plaintiff          Address:

         First           Name: ,CAMAZON LOGISTICS, INC                         =410-TERRYRVE~'NORTH,'SEATTLE;fNA;981:09~~ --
                                                                                                                           ,.                                                                 D-01
     Defendant           Address~                                       ice Company,100 Pearl_Str.eet,1.7th-FI:; MC-CSC1,.Hartford;_CT06103~
                                         j
     Additional          Name:                                                                                                                                                                D-02
     Defendant           Address:

     Additional          Name:                                                                                                                                                                D-03
     Defendant           Address:

     Additional          Name:                                                                                                                                                                D-04
     Defendant           Address:

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The compiaint attached to these papers states the ciaims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must fiie a form cailed an "Appearance" with the cierk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Retum Date uniess you receive a separate notice telling you to come to court.
 3. If you or your attorney do not fiie a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
 4. If you beiieve that you have insurance that may cover the ciaim that is being made against you in this lawsuit, you shouid immediately contact your
    insur ce representative. Other actio~n ' ou- may have to take is described in the Connecticut Practice Book which may be found in a superior court law
     tary'          e at www.jud.c ,t got/under "Court Rules."
 5.     ou foa e ques     s at~ut`tFie Summons and Complaint, you shouid talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

 Sign     (Sil~ a        "prope~j box)                                I V I l.ommrssiuner ur lne    IVame ot h'erson signmg at Lett                                       uate signea
                             /                                        LJ superior court
                                                                      n Assistant Clerk             Matthew D. Paradisi                               ,                   02/09/2021

 }Y-~t~~ mntions i igned by a Clerk:                                                                                                                                 For Court Use
          'g '    as been done so that the Plaintiff(s) will not be denied access to the courts.
 b.1t ist responsibiiity of the Plaintiff(s) to see that service is made in the manner provided by law.                     q
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.                                    I1                              9R         ~            ~
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omi '
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.          ,                                           1             1® ~
                                                                                                                    t



                                         Signed (Self-Represented Plaintiff)                                                  Date                          Docket Number
    I certify I have read and
    understand the above:
                                                                                          (Page 1 of 2)
                       Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 4 of 14

 Instructions
1.Type or print legibly; sign summons.
2.Prepare or photocopy a summons for each defendant.
3.Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also,
  if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
  of the complaint.
4.After service has been made by a proper officer, fi/e original papers and officer's return with the clerk of court.
5.Do not use this form for the following actions:

   (a)Family matters (for example divorce, child                                             (d)Probate appeals.
       suppon; custody, paternity, and visitation                                            (e)Administrative appea/s.
       matters).                                                                             (fl Proceedings pertaining to arbitration.
   (b) Summary process actions.                                                              (g) Any actions or proceedings in which an attachment,
   (c)Applications for change of name.                                                           garnishment or replevy is sought.




                                                                               ADA NOTICE
                           The Judicial Branch of the State of Connecticut complies with the Americans with
                           Disabilities Act (ADA). If you need a reasonable accommodation in accordance with the
                           ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.


 Case Type Codes
 Major Description      c
                        rnajoi                        Minor Description.                    Major Description   MaJor/                     Minor Description
                        Mlnor                                                                                   Minor
 Contracts              C 00       Construction - AII other                                 Torts (Other than   T 02     Defective Premises - Private - Snow or Ice
                        C 10       Construction - State and Local                           Vehicular)          T 03     Defective Premises - Private - Other
                        C 20       Insurance Policy                                                             T 11     Defective Premises - Public - Snow or Ice
                        C 30       Specific Performance                                                         T 12     Defective Premises - Public - Other
                        C 40       Collections                                                                  T 20     Products Liability - Other than Vehicular
                        C 90       AII other                                                                    T 28     Malpractice - Medical

                        E 00                                                                                    T 29     Malpractice - Legal
 Eminent Domain                    State Highway Condemnation
                        E 10       Redevelopment Condemnation                                                   T 30     Malpractice - AII other

                        E 20       Other State or Municipal Agencies                                            T 40     Assault and Battery

                        E 30       Public Utilities & Gas Transmission Companies                                T 50     Defamation

                        E 90       AII other                                                                    T 61     Animals - Dog
                                                                                                                T 69     Animals - Other
 Miscellaneous          M 00       Injunction                                                                   T 70     False Arrest
                        M 10       Receivership                                                                 T 71     Fire Damage
                        M 20       Mandamus                                                                     T 90     AII other
                        M 30       Habeas Corpus (extradition, release from Penal           Vehicular Torts     V 01     Motor Vehicles' - Driver and/or Passenger(s) vs.
                                   Institution)                                                                          Driver(s)
                        M 40       Arbitration                                                                  V 04     Motor Vehicles' - Pedestrian vs. Driver
                        M 50       Declaratory Judgment                                                         V 05     Motor Vehicles' - Property Damage only
                        M 63       Bar Discipline                                                               V 06     Motor Vehicle' - Products Liability Including Warranty
                        M 66       Department of Labor Unemployment Compensation                                V 09     Motor Vehicle' - All other
                                   Enforcement
                                                                                                                V 10     Boats
                        M 68       Bar Discipline - Inactive Status
                                                                                                                V 20     Airplanes
                        M 70       Municipal Ordinance and Regulation Enforcement
                                                                                                                V 30     Railroads
                        M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.
                                   50a-30                                                                       V 40     Snowmobiles

                        M 83       Small Claims Transfer to Regular pocket                                      V 90     AII other

                        M 84       Foreign Protective Order                                                              `Motor Vehicles include cars, trucks, motorcycles,
                                                                                                                         and motor scooters.
                        M 90       AII other


 Property               P 00       Foreclosure
                        P 10       Partition                                                Wills, Estates      W 10     Construction of wills and Trusts
                        P 20       Quiet Title/Discharge of Mortgage or Lien                and Trusts          W 90     AII olher
                        P 30       Asset Forfeiture
                        P 90       AII other

JD-CV-1 Rev. 10-15 (Back/Page 2)
                                                                                    (Page 2 of 2)
           Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 5 of 14



RETURN DATE: MARCH 16, 2020                :             SUPERIOR COURT

MIGUEL COLON                               :             J.D. OF NEW BRITAIN

vS.                                        :             AT NEW BRITAIN

AMAZON LOGISTICS, INC.                     :             FEBRUARY 9, 2021

                                        COMPLAINT

          1.    The Plaintiff in this matter, MIGUEL COLON ("Plaintiff'), was at all times

relevant to this Action a resident of Glastonbury, State of Connecticut.

   .. 2.       Defendant, Amazon Logistics, Inc. ("Defendant") is a foreign corporation

with a principal place of business in Seattle,, Washington. Defendant operates a Delivery

Station at 71 Horizon Drive, Bristol, Connecticut.

          3.   Plaintiff filed a timely administrative complaint against Defendant with the

Connecticut Commission on Human Rights and Opportunities, and thereafter received a

release of jurisdiction letter therefrom, a copy of which is appended hereto as Exhibit 1.

This Action is brought within 90 days of receipt of said release of jurisdiction letter. As

such, Plaintiff has exhausted_all administrative remedies, and this Action is timely.

          4.   Plaintiff is a military veteran and suffers from one or more service-connected

disabilities, which condition(s) constitute a"disability" within the meaning of the

Connecticut Fair Employment Practices Act.

          5.   Plaintiff commenced employment with Defendant on or about November 5,

2018 as an Area Manager.

          6.   At all times, Plaintiff performed his job functions at or above satisfactory

levels.

          7.   In or about early November, 2019, Plaintiff requested and procured

continuous FMLA leave associated with the birth of his child.

                                                 1
        Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 6 of 14



       B.     Just prior to the commencement of his leave, Plaintiff was approached by a

human resources representative who purported to have received a complaint from

another employee, Michelle (last name unknown) concerning Plaintiff.

       9.     At that juncture, the HR representative conveyed that the complaint related

to an accusation that Plaintiff had forwarded a lewd photograph to Michelle via snapchat.

       10.    The complaint referenced in the preceding paragraph was false.

       11.    In response to being informed of the HR investigation, Plaintiff forwarded

his own snapchat account information, which, according to the HR representative, was

not the account from which the lewd message had been sent.              Plaintiff therefore

demonstrated his non-involvement with the scenario, and he thereafter commenced his

FMLA leave.

       12.    Prior to his leave, Plaintiff had been subsequently assigned to assist floor

workers in sorting packages.

      13.     As a result of the assignment, Plaintiff was placed in close proximity to

Michelle, who had lodged the unfounded complaint against Plaintiff just prior to his taking

of FMLA leave.

      14.     Given the pendency of the HR investigation, Plaintiff requested of his own

supervisor, Muhammad (last name presently unrecalled) that he be re-assigned to

undertake other work which would not involve him being in close proximity to the person

who had lodged the false—and pending—HR complaint.

      15.     During the course of his conversation with his supervisor, Plaintiff did not

reveal any information concerning the substance of the pending HR complaint, but rather,




                                                2
        Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 7 of 14




only the fact that he was not comfortable working in close proximity to Michelle, given the

pendency of the false complaint.

       16.    Shortly thereafter, Plaintiff received a phone call from the HR investigator,

who inquired as to whether Plaintiff had discussed the pending HR complaint with anyone.

       17.    In the ensuing conversation, Plaintiff informed the HR representative that

he had not discussed the substance of the complaint with anyone, but did request that he

be re-assigned on account of his .being instructed to work in close proximity to the

iridividual who had lodged a false complaint about him.

       18.    During the course of his leave, and on or about November 13th at 3:14 PM,

Plaintiff spoke with Defendant's Human Resources representative, Brian Reed, in order

to request and prepare further FMLA and/or disability accommodation documents in

relation to his service-connected disability.

       19.    Reed instructed Plaintiff to wait for his return to work following paternity

leave in order to prepare or file his requests.

       20.    On or about January 7, 2020, within one week of Plaintiff returning from his

leave, and on the heels of Plaintiff notifying Defendant that he intended to request

reasonable accommodations in relation to his service-connected disabilities, Defendant

notified Plaintiff that it had elected to terminate Plaintiff's employment on account of the

fact that he had purportedly violated Defendant's policies by discussing a pending human

resources investigation.

       21.    Any and all reasons proffered by Defendant for the termination of Plaintiff's

employment are false, and are pretext to mask its unlawful discrimination against Plaintiff

on the basis of his disability, to mask its retaliatory intent for Plaintiff exercising or



                                                  3
         Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 8 of 14



attempting to exercise his rights under the FMLA, and/or to mask its unwillingness to

engage in the interactive process concerning PlaintifPs requests for accommodation

necessitated by his service-connected disability.

        22.     Any and all reasons Defendant has proffered for its adverse employment

action against Plaintiff are false and/or pretext to mask its unlawful discriminatory intent.

COUNT ONE:                DISABILITY DISCRIMINATION — C.G.S. § 46a-60(b)(1)

        23.     AII preceding allegations are hereby repeated and realleged in this Count

as if fully set forth herein.

        24.     Defendant is an "employer" within the meaning of the Connecticut Fair

Employment Practices Act.

        25.     Plaintiff is disabled within the meaning of the Connecticut Fair Employment .

Practices Act.

        26.     Defendant discriminated against Plaintiff in the terms and conditions'of

PlaintifPs employment on account of his/her disability.

        27. . Defendant failed to accommodate PlaintifPs disability, despite there being

reasonable accommodations available which would not have constituted an undue

hardship on Defendant, and instead, terminated Plaintiff.

        28.     Defendant subjected Plaintiff to adverse employment action, motivated by

Plaintiff's disability.

        29.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future, has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.



                                                    L,
         Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 9 of 14



COUNT TWO:               FMLA INTERFERENCE — 29 U.S.C. § 2612 ET SEQ.

        30.    AII preceding allegations are hereby repeated and realleged in this Count

as if fully set forth herein.

       31.     Defendant is an "employer" within the meaning of the Family and Medical

Leave Act ("FMLA").

       32.     Plaintiff was an eligible employee within the meaning of the FMLA.

       33.-    Defendant was aware that PlaintifPs medical condition(s) constituted a

"serious medical condition" within the meaning of the FMLA.

       34.     Defendant interFered with PlaintifPs rights under the FMLA in one or more

of the following ways:

                   a. It failed to iriform him what was necessary for him to do in order to

                       secure a protected leave under the FMLA;

                   b. It,failed to restore him to his position following a protected leave

                       under the FMLA.

       35.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future, has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.

COUNT THREE:             FMLA RETALIATION — 29 U.S.C. § 2612 ET SEQ.

       36.     AII preceding allegations are hereby repeated and realleged in this Count

as if fully set forth herein.

       37.     Defendant is an "employer" within the meaning of the Family and Medical

Leave Act ("FMLA")

       38.     Plaintiff was an eligible employee within the meaning of the FMLA.

                                                    .1
       Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 10 of 14




       39.    Defendant was aware that PlaintifPs medical condition(s) constituted a

"serious medical condition" within the meaning of the FMLA.

       40.    As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future, has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.

       41.    Plaintiff engaged in protected activity by exercising or attempting to exercise

rights to job-protected medical leave under the FMLA.

       42.    Defendant retaliated against Plaintiff and subjected Plaintiff to adverse

action on account of such protected activity.

       43.    As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future; has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.




                                                    n.
       Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 11 of 14




WHEREFORE, PlaintifP prays for the following relief:

   1. Money damages;

   2. Reinstatement, or in lieu thereof, front pay;

   3. Liquidated damages;

   4. Attorneys' fees and costs of this Action; and

   5. AII other awardable relief.

                                         PLAINTIFF,
                                         MJGUEL COLON




                                         M'a liv D. aradisi
                                         Ciclriefe& Cicchiello, LLP
                                         364 Franklin Avenue
                                         Hartford, CT 06114
                                         Phone: 860-296-3457
                                         Fax: 860-296-0676
                                         Email: mparadisi(@-cicchielloesg.com




                                                       I1

                                                            ~CTICUT ST&TEMAF
                                                            INDIFF    PERSON




                                                7
       Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 12 of 14




RETURN DATE: MARCH 16, 2020           :            SUPERIOR COURT

MIGUEL COLON                          :            J.D. OF NEW BRITAIN

VS.                                   :            AT NEW BRITAIN

AMAZON LOGISTICS, INC.                :            FEBRUARY 9, 2021


                     STATEMENT OF AMOUNT IN DEMAND

      The amount in demand exceeds $15,000.00, excluding costs and interests.




                                      Hartford, CT 06114
                                      Phone: 860-296-3457
                                      Fax: 860-296-0676
                                      Email: mparadisi(a-)-cicchielloesg.com




                                                  AU

                                                            CUT STNM MARSHAL
                                                                  PERSOfV




                                            r~
Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 13 of 14




                 EXHIBIT 1
        Case 3:21-cv-00363-KAD Document 1-1 Filed 03/17/21 Page 14 of 14




                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Miguel Colon
COMPLAINANT                                                          CHRO No. 2130022

vs.                                                                  EEOC No. 16A-2020-01328

Amazon Logistics Inc.
RESPONDENT

                                      RELEASE OF JURISDICTION

The Corrimission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
forthe judicial district of Hartford.

A wpy of any civil action brought pursuant to this release must be served on the Commission at ROJ ct. ov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring_an action in Superior Court within 90 days of receipt ofthis release and within two
years of the date of filing the complaint with the Commission unless circumstances tolling the statute
of limitations are present.


                                                                                            ..........
                                                                                    ~_..
DATE: 1/5/2021                                                                 ;~/~I
                                                            'l'anya A. Hughes, Executive llirector



Service:
Complainant: Atty. Matthew Paradisi via email at mparadisi@cicchielloesq.com
Respondent: Atty. Craig Dickinson via email at cdickinson@littler.com
